                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 VERTEX ENERGY OPERATING, LLC,                         §
                                                       §
      Plaintiff,                                       §
                                                       §
 v.                                                    §   CIVIL ACTION NO. 4:20-CV-3901
                                                       §
 PENTHOL LLC,                                          §
                                                       §
      Defendant,                                       §

           DEFENDANT’S MOTION TO DISSOLVE TEMPORARY INJUNCTION

          Defendant Penthol LLC (“Penthol”) respectfully files this Motion to Dissolve Temporary

Injunction. Because the injunction is causing immediate and irreparable harm to Penthol, Penthol

is simultaneously filing a Motion for Emergency/Expedited Hearing.

          This case involves Plaintiff Vertex Energy Operating, LLC (“Vertex”), an independent

sales representative, using the state courts to seize control of Penthol’s business. Under the

temporary injunction (the “Temporary Injunction”) signed November 11, 2020 by the 61st Judicial

District Court of Harris County, Texas (the “State Court”), Penthol cannot independently

communicate with its customers or promote its products. If prospective customers contact Penthol

regarding its products, Penthol must refer them to Vertex, Penthol’s competitor.

          The Temporary Injunction has no basis in the parties’ contract. At the temporary injunction

hearing,




                                                   1
       The Temporary Injunction is indefensible, and, as the Motion for Emergency/Expedited

Hearing explains, is causing Penthol immediate and irreparable injury. This Court should dissolve

it for several reasons.2   First, the State Court prevented Penthol from calling witnesses or

presenting evidence at the hearing, thereby violating fundamental norms of due process. Second,

Vertex failed to prove that it would suffer irreparable harm without an injunction. Third, the

injunction conflicts with the Texas Supreme Court’s black-letter authority. Finally, the injunction

addresses issues that were not discussed during the hearing and that are not supported by evidence.

                                          BACKGROUND

       Penthol is the exclusive North American distributor of Group III Base Oils made by the

Abu Dhabi National Oil Company (“ADNOC”). Because only a small quantity of Group III Base

Oils are produced in the United States, the majority must be imported. ECF No. 12 ¶ 98. Since

2016, Penthol has distributed ADNOC Base III product (referred to as the “Product” in the

Agreement). ECF No. 12 ¶ 96. In 2016, Penthol began strategizing how it would introduce and

distribute the Product in the United States. ECF No. 12 ¶ 99.

       Rather than establish a full working office in the United States, Penthol hired Vertex

Refining Ohio, LLC (later replaced by Vertex Energy Operating, LLC), which at that time




1
  Because the hearing transcript contains confidential information, Penthol submits a redacted copy
of the transcript as Exhibit A to this motion. An unredacted copy of the transcript is attached as
part of Exhibit 1 to Penthol’s Unopposed Motion for Leave to File Documents Under Seal.
2
   Because the injunction was ordered by a state court before removal, Penthol cannot appeal it to
the Fifth Circuit. This Court must dissolve the injunction or (by refusing to dissolve it) adopt the
Temporary Injunction as its own order.


                                                 2
primarily sold recycled Group II Base Oils, to provide marketing and logistics assistance. ECF

No. 12 ¶¶ 99-101.




3
  A copy of the Agreement was attached as part of Exhibit 2 to Penthol’s November 17, 2020
Motion for Leave to File Documents Under Seal, (ECF No. 2), which motion the Court has since
granted. ECF No. 5.


                                              3
        Nevertheless, on October 13, 2020, Vertex filed a Verified Original Petition and

Application for Temporary Restraining Order and Temporary and Permanent Injunction. ECF No.

1-2. Vertex asserted a cause of action for breach of contract, claiming, among other things, that

Penthol breached the Agreement by contacting its own customers and by harming Vertex’s

reputation.4 Id.

        On November 10, the State Court held a hearing on the request for temporary injunction.

Penthol was not permitted to call witnesses or present evidence.




                    Plaintiff filed a proposed order later that day. On November 11, Penthol filed

objections to Plaintiff’s proposed order, further noting that numerous provisions included in the

proposed Temporary Injunction were not supported by any evidence presented at the hearing.5

Without addressing the objections, the State Court signed the Temporary Injunction Order on

November 11. ECF No. 1-7.

        Under the Temporary Injunction:

                  Penthol shall not, and shall cause its Affiliates not to, market, promote, or solicit
                   the sale of the Product in North America;

4
  The Ancillary Court granted Vertex’s request for temporary restraining order on October 13.
ECF No. 1-3. In accordance with Texas law, the TRO was set to expire 14 days later, on October
27. Id. On October 28, after expiration of the TRO and over Penthol’s objection, the State Court
purported to “extend” the (expired) TRO through November 11, relying on COVID-related orders
issued by the Texas Supreme Court to disregard ordinary rules of procedure. ECF No. 1-6.
5
  Copies of Vertex’s proposed order, and Penthol’s objections are attached as Exhibits B and C to
this motion.


                                                     4
              Penthol shall not communicate with customers to solicit sales of, market, or
               promote the Product in North America, with said customers defined as those that
               have purchased the Product from Penthol in North America since the execution of
               the Agreement and Exxon Mobil;

              If any third party contacts Penthol regarding a prospective sale of the Product in
               North America, Penthol shall direct the contact to Vertex;

              Penthol must “cc” Vertex on written negotiations of the terms and conditions of
               sale solicited by Vertex and provide Vertex with a reasonable opportunity to listen
               to or observe telephonic, virtual, or in-person meetings;

              Penthol must “cc” Vertex on written communications related to canceling,
               terminating or modifying Purchase Contracts and provide Vertex with a reasonable
               opportunity to listen to or observe telephonic, virtual, or in-person meetings related
               to same; and

              Vertex is granted the right to examine the records of not only Penthol, but also any
               and all entities acting in concert or active participation with Penthol relating in way
               to the supply of the Product in North America.

                                     Argument and Analysis

I.     Penthol Was Deprived of the Right to Present Witnesses at the Hearing.

       Basic principles of due process include the opportunity to be heard. See Highsmith v.

Highsmith, 587 S.W.3d 771, 778 (Tex. 2019); Crowe v. Smith, 151 F.3d 217, 230–31 (5th Cir.

1998). At an evidentiary hearing, due process requires the opportunity for a party to call its own

witnesses and present evidence, not merely cross-examine witnesses presented by the opposing

party. Cf. Aoude v. Mobil Oil Corp., 862 F.2d 890, 894 (1st Cir. 1988) (explaining that due process

requires a “fair opportunity to present relevant facts and arguments to the court, and to counter the

opponent’s submissions”).



This process is indefensible, and the Temporary Injunction must be vacated on this basis, alone.




                                                 5
        Texas courts interpret their procedural rules to require an adequate opportunity to be heard:

“Rule 681 of the Texas Rules of Civil Procedure provides that ‘no temporary injunction shall be

issued without notice to the adverse party,’ thus implying that there will be an adequate opportunity

to be heard.” Schmitz v. Denton County Cowboy Church, 550 S.W.3d 342, 351 (Tex. App.—Fort

Worth 2018, pet. denied). “The opportunity to be heard and present evidence must amount to more

than the mere right to cross-examine the other party’s witnesses.” Elliott v. Lewis, 792 S.W.2d

853, 855 (Tex. App.—Dallas 1990, no writ). Although “the trial court may impose reasonable

limitations upon the parties’ presentation of evidence in a temporary injunction hearing,” “a party

may not be deprived of the right to offer any evidence.” Id. And any limitation on the presentation

of evidence “cannot be arbitrary in its nature, or it will be considered an abuse of discretion on the

part of the trial judge.” Id. (citation omitted).

        These rules are consistent with the rules that apply at trials: “[T]he trial court is not

authorized to render a judgment against the defendant in an action before he has had an opportunity

to present his defense and has rested his case.” Gibson v. Shaver, 434 S.W.2d 462, 464 (Tex. Civ.

App.—Tyler 1968, no writ); Roberts v. Roberts, 10-05-00134-CV, 2006 WL 301099, at *5 (Tex.

App.—Waco Feb. 8, 2006, pet. denied) (same); Great Lakes Eng’g, Inc. v. Andersen, 627 S.W.2d

436 (Tex. App.—Houston [1st Dist.] 1981, no writ).

        Likewise, federal courts recognize that in granting injunctive relief, a defendant is entitled

to an opportunity to be heard. Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto

Truck Drivers Local No. 70 of Alameda, 415 U.S. 423, 439 (1974) (“[O]ur entire jurisprudence

runs counter to the notion of court action taken before reasonable notice and an opportunity to be

heard has been granted both sides of a dispute.”); Phillips v. Chas. Schreiner Bank, 894 F.2d 127,

131 (5th Cir. 1990) (“The courts consistently have treated rule 65(a)(1) as mandatory and have not




                                                    6
hesitated to dissolve preliminary injunctions issued without notice or the opportunity for a hearing

on disputed questions of fact and law.”); Williams v. McKeithen, 939 F.2d 1100, 1105 (5th Cir.

1991) (“This notice requirement, with few exceptions, implies a hearing in which the defendant is

given a fair opportunity to oppose the application and to prepare for such opposition.” (internal

quotation marks omitted)). “The right to present evidence is, of course, essential to the fair hearing

required by the Due Process Clause.” Jenkins v. McKeithen, 395 U.S. 411, 429 (1969).

       Here, the State Court allowed Vertex to fully present its case but limited Penthol to

conducting cross examinations of the witnesses Vertex chose to call.




                                                  7
       Under Texas law, the procedure was error and requires reversal of the Temporary

Injunction. Gibson, 434 S.W.2d at 463; Elliott, 792 S.W.2d at 855; see also Great Lakes Eng’g,

Inc. v. Andersen, 627 S.W.2d 436, 437 (Tex. App.—Houston [1st Dist.] 1981, no writ) (“In this

instance, the trial court terminated the hearing prior to appellant resting or appellee presenting his

defense, and neither party was permitted to make a bill of exceptions to show what their additional

evidence would have been. Under these circumstances we hold that it is not necessary that the

record reflect what the evidence may have been from appellant's witness' who were not permitted

to testify. We sustain the appellant’s fifth point of error, and hold that the trial court abused its

discretion in not allowing the appellant to fully develop its evidence.”).

       The evidence the State Court barred Penthol from producing was crucial, and, if credited,

would have rendered the Temporary Injunction impermissible.



6




                                                  8
            The State Court denied Penthol an opportunity to present its case, and the Temporary

Injunction must be dissolved.

II.    Vertex Failed to Prove that It Would Suffer Irreparable Harm.

       At the hearing, Vertex failed to prove that it would suffer irreparable harm from breaches

of the Agreement that would be prevented by the Temporary Injunction. To obtain an injunction,

an applicant must plead and prove “a probable, imminent, and irreparable injury in the interim.”

Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). Vertex’s allegations of the various

ways that it would suffer irreparable harm were not supported by the evidence presented and, as

its witness Erica Snedegar admitted, not supported by the parties’ contract.




                                                9
                 See Clovis Corp. v. Lubbock Nat. Bank, 194 S.W.3d 716, 719 (Tex. App.—

Amarillo 2006, no pet.) (“[W]here there already exists an express term covering a particular

subject, no implied term can exist encompassing the same subject.”).




7



                 But Ms. Snedegar is not a plaintiff in this lawsuit and not party to any agreement
with Penthol. The alleged injury to Ms. Snedegar’s reputation and relationships cannot justify an
injunction in favor of Vertex.


                                                10
                                                                                   and not

prevented by the Temporary Injunction—it cannot support the State Court’s order.




                                              11
       Case law makes clear that a party must take reasonable steps to protect its confidential

information if it wishes to preserve its confidentiality. See In re Union Pac. R.R. Co., 294 S.W.3d

589, 592 (Tex. 2009) (one of the factors courts weigh to determine whether a trade secret exists is

“the extent of measures taken to guard the secrecy of the information.”).




                                                12
III.   Vertex’s Theory of Breach Conflicts with Black-Letter Texas Law.

       Vertex’s arguments conflict with the Agreement in another way: its principal argument is

that



       Texas law squarely and unequivocally rejects this argument. Decades ago, the Texas

Supreme Court explained the difference between appointment of an “exclusive agent”—in which

the principal retains the right to sell independent of the agent—and conveyance of an “exclusive

right to sell”—in which the agent has the only right to sell. Alba Tool & Supply Cov. Indus.

Contractors, 585 S.W.2d 662, 664 (Tex. 1979) (“[W]e recognize that there is a distinction between

an ‘exclusive agency’ and an ‘exclusive right to sell.’”) (citing Dallas Electric Supply Co. v.

Branum Co., 185 S.W.2d 427, 430-31 (Tex. 1945)). Unsurprisingly, the Texas courts of appeals

follow the Texas Supreme Court: “If an owner gives the broker an exclusive right to sell, the owner

is precluded from selling the property independent from the broker. In an exclusive agency, the

principal has a right to sell without the involvement of the agent[.]” Wade Oil & Gas, Inc. v.

Telesis Operating Co., 417 S.W.3d 531, 537 (Tex. App.—El Paso 2013, no pet.); see also Silva v.

Reliant Energy Power Generation, Inc., No. 14-09-00809-CV, 2011 WL 782036, at *4 (Tex.

App.—Houston [14th Dist.] Mar. 8, 2011, no pet.) (“The fact that a person is an exclusive agent,

by itself, does not deprive the principal of the right to sell without paying a commission to the

agent.”); Lewis v. Smith, 198 S.W.2d 598, 600 (Tex. Civ. App.—Fort Worth 1946, writ dism’d)

(“Our courts, as well as those in other jurisdictions, make a distinction in liability for brokerage,

between contracts for mere exclusive agencies and those which grant the exclusive right to sell.”).


                                                 13
Secondary sources recognize this distinction: “Under an ‘exclusive agency to sell’ listing, as

distinguished from an ‘exclusive right to sell’ contract, the owner does not surrender his individual

right to sell the property.” 10 Tex. Jur. 3d Brokers § 87; see 3 Tex. Jur. 3d Agency § 184.



                                                                                          The well-

established meaning of “exclusive agent” is fatal to Vertex’s arguments. Vertex cannot twist the

contract into providing it with an exclusive right to sell.9

       Vertex has no answer to this authority. It identified no Texas case that supports its

misinterpretation of the Agreement. Regardless of the State Court’s errors, this Court must follow

the Texas Supreme Court. See Am. Nat. Gen. Ins. Co. v. Ryan, 274 F. 3d 319, 328 (5th Cir. 2001)

(“Under the Erie doctrine, we are bound in diversity cases to apply the substantive law of the forum

state as interpreted by the state’s highest court.”). Because Vertex’s theory of breach conflicts

with black-letter Texas law, the Temporary Injunction must be dissolved.

IV.    The Temporary Injunction Disrupts the Status Quo.

       In addition, the Temporary Injunction must be dissolved because it disrupts—rather than

preserves—the status quo. The sole purpose of a temporary injunction is to preserve the status

quo pending trial on the merits. See Butnaru, 84 S.W.3d at 204. The “status quo” is the “last,

actual, peaceable, non-contested status which preceded the pending controversy.” In re Newton,

146 S.W.3d 648, 651 (Tex. 2004) (internal quotation marks omitted). “The last, actual peaceable,

non-contested status between the parties preceding the controversy was the parties’ ordinary




                                                  14
course of operation.” Plano Data v. BP Am. Prod. Co., No. 05-16-00968-CV, 2016 WL 7230392,

at *2 (Tex. App.—Dallas Dec. 14, 2016, no pet.).




                                              15
                                                     The Temporary Injunction restricts Penthol’s

ability to directly communicate with its customers, thereby improperly disrupting the status quo


10
  Redacted copies of Penthol’s temporary injunction hearing exhibits 6, 8, 12, 13, 14, 18, 19, 20,
21, 24, 26, 28, 80, and 84 are attached as Exhibits D through Q to this motion. Unredacted copies
of these exhibits are attached as part of Exhibit 1 to Penthol’s Unopposed Motion for Leave to File
Documents Under Seal.


                                                16
as presented at the hearing. ECF No. 1-7. On the other hand, Vertex presented no evidence that

the provisions of the Temporary Injunction represent the status quo.

       Paragraphs (a) and (b) of the Temporary Injunction prohibit Penthol from marketing,

promoting, or soliciting the sales of the Product and from communicating with current customers

and Exxon Mobil to solicit the sales of, market, or promote the Product. ECF No. 1-7 ¶¶ (a)-(b).

But there is no evidence that under the parties’ pre-dispute operations, Penthol was ever restricted

from marketing, promoting, or soliciting sales to any customer, whether prospective or current.

       Paragraph (c) of the Temporary Injunction requires Penthol to direct prospective sales to

Vertex. ECF No. 1-7 ¶ (c). But there is no evidence that under the parties’ pre-dispute operations,

when a prospective customer contacted Penthol that Penthol would immediately redirect that

customer to Vertex rather than speaking with the prospective customer itself.

       Similarly, paragraphs (d)(3) and (d)(4) require Penthol to copy (“cc”) Vertex on

negotiations and communications and provide Vertex a reasonable opportunity to listen to or

observe telephonic, virtual, or in-person meetings. ECF No. 1-7 ¶ (d). Again, Vertex failed to

present any evidence that this was the parties’ ordinary practice before this dispute arose.

V.     Much of the Temporary Injunction Was Undiscussed at the Hearing and
       Unsupported by Any Evidence.

       Many provisions of the Temporary Injunction went entirely undiscussed at the hearing and

were unsupported by any evidence (or even argument) presented by Vertex.

       Paragraph (a) of the Temporary Injunction purports to bind Penthol’s “Affiliates (including

Penthol C.V.),” ECF No. 1-7 ¶ (a), but Penthol C.V. is not a party to the Agreement and is not a

defendant in this litigation. Vertex presented no evidence regarding Penthol C.V. (or any other

affiliate of Penthol) at the hearing. The State Court unquestionably erred by imposing obligations

under the Temporary Injunction that were unsupported by any evidence.



                                                 17
       Paragraph (b) of the Temporary Injunction purports to extend not only to “customers,”

(without making it clear if “customers” has the same meaning as the defined term (“Customers”)

in the Agreement) but also (and without any contractual or evidentiary support) to “Exxon Mobil.”

ECF No. 1-7 ¶ (b). Penthol never sold Group III Base Oils to Exxon Mobil, and Exxon Mobil is

not a Customer under the Agreement. See Ex. C. Vertex presented no evidence or argument for

how the Temporary Injunction could possibly extend beyond “Customers” to include “Exxon

Mobil.”

       Paragraph (e) of the Temporary Injunction—which gives Vertex the right to examine the

records of any and all entities acting in concert or active participation with Penthol—was not

discussed at all or supported by any evidence presented at the hearing. There is certainly no

evidence that this injunction was necessary to prevent irreparable harm to Vertex, and there was

no evidence that this portion of the injunction merely preserves the status quo.




       The over breadth of the Temporary Injunction demonstrates the State Court’s lack of care.

The court signed the proposed order Vertex submitted, despite the fact that many of the provisions

were not discussed during the hearing and are facially meritless.

                                           CONCLUSION

       For the foregoing reasons, this Court should dissolve the Temporary Injunction. And for

the reasons detailed in the simultaneously filed Motion for Emergency/Expedited Hearing, this

Court should dissolve the Temporary Injunction immediately.




                                                 18
                                   Respectfully submitted,

                                   THOMPSON & KNIGHT LLP

                                   By:    /s/ William M. Katz Jr.
                                          Attorney-in-Charge
                                          William M. Katz, Jr.
                                          Texas Bar No. 00791003
                                          S.D. Tex. Bar No. 21581
                                          William.Katz@tklaw.com

                                          One Arts Plaza
                                          1722 Routh Street, Suite 1500
                                          Dallas, TX 75201
                                          214-969-1700 (Telephone)
                                          214-969-1757 (Facsimile)

                                   ATTORNEYS FOR DEFENDANT
                                   PENTHOL LLC




Of Counsel

THOMPSON & KNIGHT LLP

J. Michael Bell
Texas Bar No. 02079200
S.D. Tex. Bar No. 5574
michael.bell@tklaw.com
Caitlin E. Gernert
Texas Bar No. 24093140
S.D. Tex. Bar. No. 3306023
caitlin.gernert@tklaw.com
Dina W. McKenney
State Bar No. 24092809
S.D. Tex. Bar. No. 3501700
Dina.McKenney@tklaw.com
811 Main Street, Suite 2500
Houston, Texas 77002
Telephone: (713) 654-8111
Facsimile: (713) 654-1871




                              19
MORGAN, LEWIS & BOCKIUS LLP

Winstol D. Carter, Jr.
Texas State Bar No. 03932950
S.D. Tex. Bar. No. 2983
winn.carter@morganlewis.com
William R. Peterson
Texas State Bar No. 24065901
S.D. Tex. Bar. No. 1035932
william.peterson@morganlewis.com
Lewis A. Smith
Texas State Bar No. 24088439
S.D. Tex. Bar. No. 2292401
lewis.smith@morganlewis.com
Heidi Rasmussen
Texas State Bar No. 24090345
S.D. Tex. Bar. No. 3027157
heidi.rasmussen@morganlewis.com
1000 Louisiana Street, Suite 4000
Houston, Texas 770027
Telephone: (713) 890-5000
Facsimile: (713) 890-5001




                                    20
                             CERTIFICATE OF CONFERENCE

       I certify that on December 10, 2020, I emailed Plaintiff’s counsel to ask whether Plaintiff
opposes this motion. Plaintiff’s counsel stated that Plaintiff opposes the motion.

                                        /s/ Lewis A. Smith
                                         Lewis A. Smith




                                               21
                             CERTIFICATE OF SERVICE

      I hereby certify that on December 10, 2020 a true and correct copy of the foregoing
document was filed with the Clerk’s Office using the Court’s CM/ECF system.

                                                      /s/ Winstol D. Carter, Jr.
                                                      Winstol D. Carter, Jr.




                                           22
